Exhibit 10.8

EMPLOYMENT AGREEMENT

AGREEMENT made and entered into as of the 6th day of October, 2003 by and
between Beverly National Bank, a national banking association having its
principal place of business at 240 Cabot Street in Beverly, Massachusetts 01915
(the “Bank”), and John Putney with a principal residence of 29 Berrywood Lane,
Beverly, Massachusetts 01915 (the “Employee”).

W I T N E S S E T H    T H A T:

WHEREAS the Bank wishes to employ the Employee as the Senior Vice President and
Senior Loan Officer of the Bank; and

WHEREAS the Employee desires to be so employed.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Term. The period of employment of the Employee under this Agreement shall be
deemed to commence as of October 6, 2003 and shall continue in effect through
October 5, 2005. On October 6, 2004 and on each subsequent anniversary thereof,
the term of this Agreement shall automatically extend for an additional year
unless, not later than 30 days prior thereto, either party notifies the other by
written notice of his or its intent not to extend the same. Notwithstanding the
foregoing provisions of this Section 1, his employment shall terminate in any
event upon the Employee’s attainment of age sixty-six (66), at which time the
Employee may, with the consent of the Bank, remain an employee-at-will, and the
Employee may resign from, and terminate his employment by, the Bank at any time
upon sixty (60) days prior written notice to the Bank.

2. Title. At all times during the term hereof, the Bank shall employ the
Employee as its Senior Vice President and Senior Loan Officer. In such capacity,
the Employee shall be assigned only such duties and tasks as are appropriate for
a person in the position of Senior Vice President and Senior Loan Officer, and
he shall be subject to the supervision of the President of the Bank. The Bank
shall employ the Employee on full-time basis, and (subject to the last sentence
of this paragraph) the Employee shall devote his full time and professional
efforts to the performance of his duties as Senior Vice President and Senior
Loan Officer of the Bank. It is the intention of the Bank and the Employee that
the Employee shall have full discretionary authority to control the day-to-day
loan operations of the Bank and to incur such obligations on behalf of the Bank
as may be required in the ordinary course of its loan operations. The Bank
encourages participation by the Employee on community boards and committees and
in activities generally considered to be in the public interest, but the Bank
shall have the right to approve the Employee’s participation on such other
boards and committees as may conflict with the Bank’s own business or demands
upon the Employee’s time.

3. Compensation and Benefits.

(a) Base Compensation. The Bank shall pay to the Employee a base annual salary
in the amount of One Hundred Thirty-five Thousand Dollars ($135,000.00), in
accordance with the normal pay practices of the Bank for officers. The base
annual salary of the Employee shall be adjusted upward from time to time in the
sole discretion of the Bank, in which case such increased amount shall
thereafter constitute the Employee’s base annual salary. It is the intention of
the Bank to compensate the Employee at a level at least comparable to the
compensation of persons employed in the position of Senior Vice President and
Senior Loan Officer of companies engaged in New England in activities
substantially similar to those of the Bank and having approximately the same
combined gross assets as the Bank.

(b) Benefits. At all times during the term of this Agreement, the Bank shall
provide or cause to be provided to the Employee the benefits set forth on
Exhibit A to this Agreement, together with such other benefits as may from time
to time be provided generally for executive officers of the Bank. The Employee
shall maintain adequate records of all reimbursable expenses necessary to
satisfy reporting requirements of the Internal Revenue Code and applicable
Treasury regulations.



--------------------------------------------------------------------------------

4. Non-Competition. At all times during which the Employee is employed by the
Bank under this Agreement and for a period of one (1) year thereafter, the
Employee shall not, directly or indirectly, as an employee of any person or
entity (whether or not engaged in business for profit), individual proprietor,
partner, stockholder, director, officer, joint venturer, investor, lender or in
any other capacity whatever (otherwise than as holder of less than ten
(10) percent of any securities publicly traded in the market) compete within
(i) the Cities of Beverly and Danvers, Massachusetts, or the Towns of Hamilton,
Manchester and Topsfield, Massachusetts, or (ii) municipalities contiguous to
the Cities of Beverly and Danvers, Massachusetts, the Town of Hamilton,
Massachusetts, the Town of Manchester, Massachusetts, and the Town of Topsfield,
Massachusetts or (iii) any other Cities or Towns in which the Bank may locate
during the term of this Agreement, with the business of the Bank, as such
businesses are constituted at any time during the term of this Agreement. For
purposes of this Section 4, the Employee’s ownership of or employment by an
institution doing business in Beverly, Massachusetts, Danvers, Massachusetts,
Hamilton, Massachusetts, Manchester, Massachusetts or Topsfield, Massachusetts,
in municipalities contiguous to Beverly, Danvers, Hamilton, Manchester or
Topsfield, Massachusetts or in such other Cities or Towns, but having its
principal place of business elsewhere, shall not constitute competition
hereunder so long as the Employee does not solicit business in Beverly, Danvers,
Hamilton, Manchester or Topsfield, Massachusetts, in such contiguous
municipalities, or in such other Cities or Towns, as the case may be.

5. No Solicitation of Employees. At all times during which the Employee is
employed under this Agreement and for a period of one (1) year thereafter, the
Employee shall not, directly or indirectly, employ, attempt to employ, recruit
or otherwise solicit, induce or influence to leave his employment any employee
of the Bank or its subsidiaries. This Section shall not apply to solicitation by
a future employer of Employee who takes such actions without the assistance or
consent of the Employee.

6. No Disclosure of Information. The Employee shall not at any time divulge,
use, furnish, disclose or make accessible to anyone other than the Bank any
knowledge of information with respect to confidential or secret data, procedures
or techniques of the Bank, provided, however, that nothing in this Section 6
shall prevent the disclosure by the Employee of any such information which at
any time comes in to the public domain other than as a result of the violation
of the terms of this Section 6 by the Employee or which is otherwise lawfully
acquired by the Employee.

7. Termination of Employment. The employment of the Employee shall terminate on
the earliest to occur of the following dates:

(a) The expiration of the term hereof as provided in Section 1 hereof or as from
time to time extended;

(b) The Employee’s resignation from the Bank or the death or disability of the
Employee;

(c) Upon the election of the Bank, for Cause, as hereinafter defined, after ten
(10) business days’ prior written notice to the Employee. For purposes of this
Agreement, the Bank shall be deemed to have “Cause” to terminate the employment
of the Employee under this Agreement only if:

 

  (i) The Employee is convicted by a court of competent jurisdiction of any
criminal offense involving dishonesty or breach of trust;

 

  (ii) The Employee shall commit an act of fraud materially evidencing bad faith
toward the Bank, its parent, any of its subsidiaries or any affiliates;

 

  (iii)

The Employee fails (after demand and an opportunity to correct as set forth
below) to substantially perform the duties reasonably assigned to him by the
President of the Bank which are normal and customary for an Employee in a
similar position in a substantially similar company in Massachusetts (other than
any such failure resulting from the Employee’s incapacity due to physical or
mental illness). The President shall first make a written demand for substantial
performance to Employee. Such demand shall specifically identify the objective
and reasonable

 

2



--------------------------------------------------------------------------------

 

standards which the President believes that Employee has not substantially
performed such duties. Such demand shall also specify a reasonable time for
Employee to demonstrate objectively to the President of the Bank that he has
substantially performed the duties reasonably assigned to him.

(d) At the election of the Employee, for Good Reason, as hereinafter defined,
after ten (10) business days written notice of the basis thereof to the Bank if
during such period the Bank shall not cure the basis thereof. For the purpose of
this Agreement, the Employee shall be deemed to have “Good Reason” to terminate
his employment only if the Bank is in material breach of this Agreement or any
other written agreement the Bank may have with the Employee.

(e) Upon the election of the Bank, without Cause (as hereinabove defined), after
ten (10) business days prior written notice to the Employee.

8. Payments Upon Termination of Employment.

(a) Payments Upon Death. If at any time while he is employed hereunder the
Employee shall die, in addition to all other benefits to which he or his
personal representatives may be entitled, the Bank shall pay to his designated
beneficiary or, if no such beneficiary exists, to his estate, for a period of
three (3) months following the Employee’s death, such amounts of base annual
salary as the Employee would have been entitled to receive during said period
(and at the times he would have been entitled to receive them) had he remained
alive.

(b) Payments Upon Disability. If at any time during the term of this Agreement,
in the opinion of a physician mutually agreeable to the Bank and the Employee,
the Employee shall be determined to be unable to render services hereunder due
to physical or mental illness or accident, in addition to all other benefits to
which he or his personal representatives may be entitled, the Employee shall be
entitled to receive all benefits payable to him under the Bank’s long-term
disability income plan. Notwithstanding the above, the Employee will be deemed
to be disabled if he has been unable for one hundred eighty (180) consecutive
days to render services required to be rendered by him during the term hereof.

(c) Payments upon Expiration of Term Without Renewal. In the event that
employment pursuant to this Agreement shall expire without renewal, the Employee
shall be entitled to receive compensation through the date of expiration of this
Agreement.

(d) Payments Upon Termination Without Cause or Termination for Good Reason. If
at any time during the term of this Agreement (as provided in Section 1 hereof)
the employment of the Employee is terminated (i) voluntarily for Good Reason or
(ii) involuntarily for any reason except for termination for Cause under
Section 7(c), as heretofore defined, then in such case:

 

  (i) Within five days after such termination, the Bank shall pay to the
Employee (or to his personal representative in case of death), the sum of all
accrued and unpaid compensation through the date of such termination, plus a
lump sum amount equal to one-twelfth of Employee’s base annual salary as in
effect as of the date of such termination times the number of months remaining
until the expiration of the term of this Agreement (as provided in Section 1
hereof).

 

  (ii) The Bank shall maintain or cause to be maintained in effect for the
Employee for a period of twelve months following such termination, at the Bank’s
sole expense, all group insurance (including life, health, accident and
disability insurance) and all other employee benefit plans, programs or
arrangements (other than the Bank’s retirement plan, the Bank’s profit-sharing
plan, and the Bank’s employee stock ownership plan), in which the Employee was
participating at any time during the twelve (12) months preceding such
termination.

 

  (iii) The Employee shall not be required to mitigate the amount of any payment
provided for in this Section 8(d) by seeking employment or otherwise.

 

3



--------------------------------------------------------------------------------

In the event that the Employee’s participation in any of the foregoing plans,
programs or arrangements (including those contemplated by Subsection (d) hereof)
is barred by law or otherwise, or in the event that any such plan, program or
arrangement is discontinued or the benefits thereunder are materially reduced
during such period, the Bank shall provide the Employee with benefits
substantially similar to those to which the Employee was entitled immediately
prior to the date of his termination of employment. Upon expiration of the
period of coverage provided hereunder, the Employee shall be provided with the
opportunity to have assigned to him at no cost and with no appointment of
prepaid premiums any assignable insurance owned by the Bank or any of its
subsidiaries and relating specifically to the Employee.

9. Payments upon Termination for Cause. If at any time during the term of this
Agreement, Employee is terminated for Cause pursuant to Section 7(c) hereof, the
Bank shall pay Employee, to the extent it has not been previously paid, an
amount equal to Employee’s full base salary through the date of Employee’s
termination of employment at the rate in effect at that time and the Bank shall
have no further obligation to Employee under this Agreement.

10. Notices. Notices under this Agreement shall be in writing and shall be
mailed by registered or certified mail, effective upon receipt, addressed as
follows:

 

(a)    To the Bank:

   Beverly National Bank    240 Cabot Street    Beverly, Massachusetts 01915   
Attention: President

(b)    To the Employee:

   Mr. John Putney    29 Berrywood Lane    Beverly, Massachusetts 01915

Either party may by notice in writing change the address to which notices to it
or him are to be addressed hereunder.

11. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston,
Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Notwithstanding the pendency of any such dispute or
controversy, the Bank will pay the Employee promptly an amount equal to his full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary) and shall provide or cause to be
provided to the Employee all compensation, benefits and insurance plans in which
he was participating when the notice giving rise to the dispute was given, until
the dispute is finally resolved. Amounts paid under this Section 11 are in
addition to all other amounts due under this Agreement and shall not be offset
against or reduce any other amounts due under this Agreement. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that the Employee shall be entitled to seek specific performance of his
right to be paid as specified in this Section 11.

12. Miscellaneous.

(a) Indemnification. During the period of his employment hereunder, the Bank
agrees to indemnify the Employee in his capacity as an officer of the Bank to
the maximum extent permitted under the laws of the Commonwealth of Massachusetts
and applicable banking rules and regulations. The provisions of this
Section 12(a) shall survive expiration or termination of this Agreement for any
reason whatsoever.

(b) Legal Fees. The Bank shall pay to the Employee all reasonable legal fees and
expenses incurred by him in contesting or disputing any termination of this
Agreement or in seeking to obtain or enforce any right or benefit provided by
this Agreement, provided that the final resolution of such matter principally is
in Employee’s favor.

(c) Entire Agreement. This Agreement and the Change in Control Agreement of even
date herewith constitute all the Agreements between the parties and this
Agreement may not be changed except by a writing duly executed and delivered by
the Bank and the Employee in the same manner as this Agreement.

 

4



--------------------------------------------------------------------------------

(d) Governing Law. This Agreement is governed by and shall be construed in
accordance with the laws of the Commonwealth of Massachusetts. Employee agrees
that it supersedes in all respects any prior employment agreement between the
Bank and the Employee.

(e) Binding Effect; Non-Assignability. This Agreement shall be binding upon the
Bank and inure to the benefit of the Bank and its successors. Neither this
Agreement nor any rights arising hereunder may be assigned or pledged by the
Employee during his lifetime. This Agreement shall inure to the benefit of and
be enforceable by the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

(f) Time is of the Essence. It is expressly understood by the Obligors that time
is of the essence in performance of all terms and conditions of this Agreement.

(g) Duplicate Originals. Two or more duplicate originals of this Agreement may
be signed by the parties hereto, each of which shall constitute one and the same
instrument.

(h) Captions. The caption of the sections of this Agreement are for the purpose
of convenience only and are not intended to be a part of this Agreement and
shall not be deemed to modify, explain, enlarge or restate any of the provisions
in this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed the within instrument as a
sealed document as of the date first above written.

 

ATTEST     BEVERLY NATIONAL BANK /s/ Donald Lonnberg     By:   /s/ Donat A.
Fournier       Donat A. Fournier       President and Chief Executive Officer

    JOHN PUTNEY     /s/ John Putney     John Putney

 

5



--------------------------------------------------------------------------------

EXHIBIT A

TO

EMPLOYMENT AGREEMENT

BY AND BETWEEN

BEVERLY NATIONAL BANK

AND

JOHN PUTNEY

DATED: OCTOBER 6, 2003

 

1. Automobile - The Employee shall be entitled an automobile allowance in an
amount to be mutually agreed upon.

 

2. Vacation - The Employee shall be entitled to twenty-five (25) days paid
vacation in each calendar year during the term of the Agreement, earned at a
rate of 2.083 days per month. A vacation period should not be for more than four
weeks or less than two weeks. The Employee shall also be entitled to all paid
holidays recognized by the Bank.

 

3. Conventions, Seminars and Travel - The Employee shall be entitled at no
expense to the Employee to attend conventions and seminars consistent with the
business of the Bank and his position therewith.

 

4. General Reimbursement - The Employee shall be entitled to reimbursement for
any and all expenses incurred by him reasonably related to and incurred on
account of advancement of the interests of the Bank.

 

5. Retirement Plan - The Employee shall be entitled to participate in the Bank’s
retirement plan as amended from time to time, commencing on January 1st
following one (1) year of employment.

 

6. 401(k) Profit Sharing Plan - The Employee shall be entitled to participate in
the Bank’s 401(k) profit sharing plan as amended from time to time, beginning
after ninety (90) days of employment, except that there shall be no matching by
the Bank until completion of one (1) year of employment.

 

7. Incentive Stock Option Plan - The Employee shall be entitled to participate
in the Bank’s parent’s incentive stock options plans in effect from time to
time.

 

8. Employee Stock Ownership Plan - The Employee shall be entitled to participate
in the Bank’s parent’s employee stock ownership plan in effect from time to
time, commencing on January 1st following one (1) year of employment.

 

9. Insurance - The Employee shall be entitled to participate in all insurance
programs and benefits as outlined and subject to the limitations contained in
the Summary of Employee Benefits maintained by the Bank or the Bank including
life, health, accident and disability. The Bank shall reimburse Employee for his
COBRA health insurance cost prior to Employee’s eligibility under the Bank’s
health insurance plan. The Bank shall provide Employee with group term life
insurance equal to Employee’s annual salary amount. Employee may purchase, at
his cost, additional group term life insurance up to an aggregate of $300,000.

 

10. Sick Days - Employee will be entitled to 0.75 paid sick days per each month
of employment.

 

11. Bank’s Incentive Plan - The Employee will be entitled to participate in the
Bank’s incentive plan in effect from time to time. Targets are determined
annually at budget time. Awards for Senior Vice Presidents range from 0% to 40%
of cash compensation of Senior Vice Presidents.

 

12. Incentive Bonus - The Bank shall award Employee, as a one time bonus of Ten
Thousand Dollars ($10,000.00) on January 9, 2004, provided that Employee’s
employment with the Bank (or any successor) has not been previously terminated
as a result of resignation, death, disability or for Cause.

 

13. Change in Control Protection - The protection is set forth in the separate
agreement dated as of the date hereof.

 

6



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

Reference is made to the Employment Agreement (the “Agreement”) dated as of
October 6, 2003 by and between Beverly National Bank, a national banking
association having its principal place of business in Beverly, Massachusetts
(therein and hereinafter referred to as the “Bank”) and John Putney (therein and
hereinafter referred to as the “Employee”).

WHEREAS, the Bank and the Employee now desire to amend the Agreement, effective
January 1, 2005, with respect to any provisions, features or arrangements of the
Agreement that provide for the deferral of compensation that would otherwise be
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), to conform each such provision, feature and arrangement to the
requirements of paragraphs (2), (3) and (4) of Code Section 409A;

NOW, THEREFORE, for valuable consideration paid, the receipt and sufficiency of
which are hereby acknowledged, the Bank and the Employee hereby amend the
Agreement, effective January 1, 2005, as follows:

 

  1. Section 8(d)(i) is amended by deleting the period at the end of the first
and only sentence of such Section and by inserting in lieu thereof the
following:

“; provided that if the Employee is then a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and the payment is treated as being made on account of
separation from service pursuant to Section 409A(a)(2)(A)(i) of the Code, the
lump sum amount shall be payable to the Executive pursuant to this
Section 8(d)(i) beginning on the first day of the seventh month following on the
date of such termination.”

 

  2. Section 8(d)(ii) is amended by deleting such Section in its entirety and by
inserting in lieu thereof the following:

“The Bank shall maintain or cause to be maintained in effect for the Employee
for a period of twelve months following such termination, at the Bank’s sole
expense, all medical and dental group insurance in which the Employee was
participating at any time during the twelve (12) months preceding such
termination, to the extent that such medical and dental insurance coverage
continuation constitutes an arrangement excluded from the application of
Section 409A of the Code.”

 

  3. Section 12 is amended by adding the following new subsection (j):

“(j) Interpretation. It is the intent of the Bank and the Employee that the
provisions of this Agreement and all amounts payable to the Employee hereunder
meet the requirements of Section 409A of the Code, to the extent applicable to
this Agreement and such payments, and the Agreement shall be interpreted and
construed in a manner consistent with such intent. Recognizing such intent and
the limited guidance currently available regarding the application of
Section 409A, the Bank and the Employee agree to cooperate in good faith in
preparing and executing, at such time as sufficient guidance is available under
Section 409A and from time to time thereafter, one or more amendments to this
Agreement as may reasonably be necessary solely for the purpose of assuring that
this Agreement and all amounts payable to the Employee hereunder meet the
requirements of Section 409A; provided that no such amendments shall increase
the cost to the Bank of providing the amounts payable to the Employee hereunder;
and provided further that any such amendment that relates to amounts deferred in
one or more taxable years beginning before January 1, 2005 shall be rendered
null and void to the extent the amendment constitutes a material modification of
the Agreement within the meaning of Section 885(d)(2)(B) of the American Jobs
Creation Act of 2004 (the “Act”), unless (i) such modifications are pursuant to
guidance issued by the U.S. Treasury under Section 885(f) of the Act, or
(ii) the

 

7



--------------------------------------------------------------------------------

parties expressly agree that the amounts deferred prior to 2005 may be treated
as deferred after 2004 for purposes of Section 409A due to such amendment.”

 

  4. Section 11 of Exhibit A is amended by adding the following sentence after
the second and final sentence of such Section:

“Awards under the Bank’s incentive plan, if applicable, shall be payable within
the first 2 1/2 months of the first taxable year following the end of the
relevant calendar year in which the amount is no longer subject to a substantial
risk of forfeiture under Section 409A of the Code.”

IN WITNESS WHEREOF, the Employee and the Bank have duly executed on this 10th
day of January, 2007 and adopted this First Amendment to the Agreement,
effective as of January 1, 2005.

 

BEVERLY NATIONAL BANK By:   /s/ Donat A. Fournier   A Duly Authorized
Representative EMPLOYEE /s/ John Putney John Putney

 

8